     Case 7:19-cv-00309 Document 27-3 Filed on 05/12/20 in TXSD Page 1 of 1




                                                                                  C



From: Cornelia Brandﬁeld-Harvey <cbrandfieldharvey@txattorneys.com>
Subject: Re: Jane Doe v. Edinburg CISD
Date: April 27, 2020 at 10:43:52 AM CDT
To: Eddie Garza <eddie@esparzagarza.com>
Cc: Araceli Ortega <araceli@esparzagarza.com>, Leticia De La Cruz <LeDelacruz@txattorneys.com>,
Claribel Tamez <Ctamez@txattorneys.com>, Anthony Buzbee <Tbuzbee@txattorneys.com>

Can you also please advise as to the status of the additional documents for their personnel ﬁles as well as other
remaining supplemental documents in response to Plaintiff’s requests?

Cornelia Brandfield-Harvey
Associate Attorney
The Buzbee Law Firm
JP Morgan Chase Tower
600 Travis St., Suite 7300
Houston, TX 77002
(713) 223-5393
(713) 223-5909 - fax
cbrandfieldharvey@txattorneys.com
